DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 16, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING REAR SURFACE METAL DEPOSITION FILM.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0088631 A1) in view of Kuon et al. (US 2020/0203672 A1). 
In regard to claim 1, Park et al. teach a display device 10, comprising:  a cover window 100; a display module 200 including a display panel (inherently in 200) and bonded to the cover window 100 at a front side of the display module 200; and a metal deposition film 330 formed on a rear surface of the display module 200 (Figures 1-6, pages 2-4, paragraphs [0043]-[0071]).
In regard to claim 2, Park et al. teach the metal deposition film 330 including a first metal film including copper (Figures 1-6, page 3, paragraph [0062]).
In regard to claim 4, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 6, it is within the level of ordinary skill for the metal deposition film as position in the display device to be grounded.
In regard to claim 7, Park et al. teach each of the cover window 100 and the display module 200 having a structure in which an edge portion on at least one side is bent to a rear side in a round shape (Figures 1-6, pages 2-4, paragraphs [0043]-[0071]).
In regard to claim 8, Park et al. teach the display module 200 further including at least one of a touch panel 260 and a polarizing plate 270 which are modularized with the display panel (Figures 1-6, pages 2-4, paragraphs [0043]-[0071]).
In regard to claim 9, Park et al. teach the display panel including a pixel region (in DA) including a light-emitting diode OLED (See Figure 11A) (Figures 1-6, pages 2-4, paragraphs [0043]-[0071]).
In regard to claim 10,  Park et al. teach an optical adhesive member 110 (See page 3, paragraph [0053]) configured to bond the display module 200 to the cover window 100 (Figures 1-6, pages 2-4, paragraphs [0043]-[0071]).
However, Park et al. fail to teach a metal deposition film formed on a side surfaces of the display module.
Kuon et al. teach a metal deposition film 50 formed on a side surfaces of the display module 30 (Figures 1-3, pages 3-6, paragraphs [0045]-[0095]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Park et al. with the display device having a metal deposition film formed on a side surfaces of the display module as taught by Kuon et al. to provide an uniform bond of the display panel and the cover window (page 1, paragraph [0008]).


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Do et al. (US 2017/0079150 A1)		Jang et al. (US 2016/0165697 A1)
Kim (US 2017/0309843 A1)		Oh et al. (US 2015/0017393 A1)
Son et al. (US 2021/0109398 A1)		Song et al. (US 2020/0201033 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
April 25, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822